 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JAMES R. CONOLLY
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                          CASE NO. 2:17-CR-162-TLN
11
                                 Plaintiff,             STIPULATION TO CONTINUE STATUS
12                                                      CONFERENCE AND EXCLUDE TIME PERIODS
                           v.                           UNDER SPEEDY TRIAL ACT; FINDINGS AND
13                                                      ORDER
     CHRISTOPHER GONZALES
14   JAKE PHILLIP JINES                                 DATE: March 14, 2019
     SAMUEL ELIJAHSIDNEY SCOTT,                         TIME: 9:30 a.m.
15                                                      COURT: Hon. Troy L. Nunley
                                 Defendants.
16

17
                                                STIPULATION
18
            1.     By previous order, this matter was set for status on March 14, 2019.
19
            2.     By this stipulation, counsel for the United States and counsel for defendant Christopher
20
     Gonzalez move to continue the status conference for Mr. Gonzalez until May 9, 2019, at 9:30 a.m., and
21
     to exclude time between March 14, 2019, and May 9, 2019, under Local Code T4.
22
            3.     The parties agree and stipulate, and request that the Court find the following:
23
                   a)     The government has represented that it has produced discovery in the form of
24
            investigative reports and photographs, which the defendant needs further time to review, discuss
25
            with his counsel, and pursue investigation. The government has also made available to the
26
            defense electronic surveillance discovery, which the defendant needs time to review.
27
                   b)     Counsel for the defendant believe that failure to grant the above-requested
28
            continuance would deny counsel the reasonable time necessary for effective preparation, taking

      STIPULATION TO CONTINUE STATUS AND EXCLUDE        1
      TIME; FINDINGS AND ORDER
 1          into account the exercise of due diligence.

 2                 c)      Based on the above-stated findings, the ends of justice served by continuing the

 3          case as requested outweigh the interest of the public and the defendant in a trial within the

 4          original date prescribed by the Speedy Trial Act.

 5                 d)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 6          et seq., within which trial must commence, the time period of March 14, 2019 to May 9, 2019,

 7          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 8          because it results from a continuance granted by the Court at defendant’s request on the basis of

 9          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

10          of the public and the defendant in a speedy trial.

11          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15    Dated: March 12, 2019                                   MCGREGOR W. SCOTT
                                                              United States Attorney
16
                                                              /s/ James R. Conolly
17                                                            JAMES R. CONOLLY
                                                              Assistant United States Attorney
18

19    Dated: March 12, 2019                                   /s/ Timothy Zindel
                                                              TIMOTHY ZINDEL
20                                                            Assistant Federal Defender
                                                              Counsel for Defendant
21                                                            Christopher Gonzalez
22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          2
      TIME; FINDINGS AND ORDER
 1                                          FINDINGS AND ORDER

 2          IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’

 3 stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as its order.

 4 The Court specifically finds the failure to grant a continuance in this case would deny counsel

 5 reasonable time necessary for effective preparation, taking into account the exercise of due diligence.

 6 The Court finds the ends of justice are served by granting the requested continuance and outweigh the

 7 best interests of the public and defendant in a speedy trial.

 8          The Court orders the time from the date the parties stipulated, up to and including May 9, 2019,

 9 shall be excluded from computation of time within which the trial of this case must be commenced

10 under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A) and (B)(iv) (Local Code T4). It is

11 further ordered that the March 14, 2019 status conference shall be continued until May 9, 2019, at

12 9:30 a.m.

13

14          IT IS SO FOUND AND ORDERED this 12th day of March, 2019.

15

16

17

18                                                              Troy L. Nunley
                                                                United States District Judge
19

20

21

22

23

24

25

26

27

28

      STIPULATION TO CONTINUE STATUS AND EXCLUDE          3
      TIME; FINDINGS AND ORDER
